DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-2, 5-11 and 41-46 are allowed in view of Applicant’s Amendments/Remarks (filed 12/27/2021). Particularly, the prior art of record fails to disclose or fairly suggest a method or a machine or group of machines for curating ancillary data to be presented to audience members of a visual program content…and the feature of “…a second graphical user interface configured to create: a timeline rule that correlates ancillary data objects to respective tracks of the plurality of tracks such that an ancillary data object appears in correlation to a respective visual program content feature during the time periods on the timeline of the visual program content in which the corresponding visual program content feature appears in the visual program content; and an environmental rule that correlates the timeline rule to respective environmental features of an audience member; and a processor operably connected to the first graphical user interface and to the second graphical user interface and configured to transmit a signal indicating that the ancillary data objects are to be presented to the audience member when both the timeline rule and the environmental rule are met such that the ancillary data objects are presented to the audience member when a) the respective ones of the visual program content features appear in the visual program content during playback by the audience member and b) the respective environmental features are present..” as generally recited in combination with other features of all the independent claims.


Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNAN Q SHANG whose telephone number is (571)272-7355. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANNAN Q SHANG/Primary Examiner, Art Unit 2424                                                                                                                                                                                                        


ANNAN Q. SHANG